—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 15, 1997, which, in an action for employment discrimination on the basis of age, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Assuming that plaintiff demonstrated a prima facie case, defendant demonstrated that its decision to terminate plaintiff was based on legitimate, independent and nondiscriminatory reasons (see, Ferrante v American Lung Assn., 90 NY2d 623, 629), and, since plaintiff’s response failed “to raise a question of fact concerning either the falsity of defendant’s proffered basis for the termination or that discrimination was more likely the real reason”, summary judgment was properly granted (supra, at 631). We agree with the IAS Court that the deposition testimony of plaintiff’s friend and co-worker that their supervisor told him, a week after plaintiff was terminated, that the supervisor was “going to try to get somebody younger to work that job” raised merely an isolated and ambiguous statement insufficient to support a finding of age discrimination (see, Melnyk v Adria Labs., 799 F Supp 301, 319). The coworker acknowledged that the supervisor did not disclose to him the reasons why plaintiff was terminated, and the specific remark did not directly state or imply that plaintiff was terminated for a discriminatory reason. We have considered plaintiffs other arguments and find them to be unpersuasive. Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.